United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
DEPARTMENT OF THE ARMY, FORT
JACKSON MEDDAC, Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1861
Issued: March 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2010 appellant filed a timely appeal from an April 14, 2010 nonmerit decision
of the Office of Workers’ Compensation Programs denying her request for reconsideration on
the grounds that it was untimely and failed to establish clear evidence of error. The most recent
merit review in this case was the Office’s March 3, 2009 decision denying her occupational
disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this
nonmerit decision.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely and failed to establish clear
evidence of error.

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3 (2008).

FACTUAL HISTORY
On December 31, 2008 appellant, a 60-year-old information technologist specialist, filed
an occupational disease claim alleging that she contracted a herpes virus from a coworker, who
had frequent outbreaks over the course of a year. The employing establishment controverted the
claim stating that there was no way to prove how she contracted the claimed disease.
Appellant submitted a December 4, 2008 report from Dr. Greta C. Zimmerman, a Boardcertified internist, who diagnosed “left index finger changes of herpes virus infection.”
By decision dated March 3, 2009, the Office denied appellant’s claim on the grounds that
appellant had failed to establish the fact of injury. It found that the evidence was insufficient to
establish that the event had occurred as alleged, and there was no medical evidence that could be
connected to the claimed event.
On March 22, 2010 appellant requested reconsideration, asking that the Office make an
exception to its policy. She contended that someone should have ensured her safety in the
workplace and her supervisor should have investigated the situation. Appellant noted that her
doctor was unable to provide an opinion as to the cause of her condition because he was unable
to examine her infected coworker.
In a March 11, 2010 report, Dr. Zimmerman stated that the report of appellant’s biopsy
showed changes of a herpes virus infection. Clinically, she suspected the infection was due to
herpetic whitlow, a term used to indicate the infection is simply a solitary lesion, like a cold sore
and not the product of shingles. Dr. Zimmerman was unable, however, to state with certainty
that appellant had not experienced an outbreak of shingles. She stated: “Whether you got [the
herpes virus] from a coworker, infection from your own lip, or another person at any other period
in time, I cannot state.”
Appellant also submitted December 4, 2010 notes from Dr. Zimmerman reflecting
irritation of appellant’s left index finger on that date.
The record contains a November 11, 2009 letter from appellant’s representative
informing her that she had one year from the March 3, 2009 decision in which to file a request
for reconsideration. Counsel also advised her to submit new evidence, including a medical
report clearly stating that her diagnosed condition was caused by a coworker.
Appellant submitted an undated publication from the U.S. Army Center for Health
Promotion and Preventive Medicine. The article addressed the symptoms of herpetic whitlow
and how it is contracted.
In an April 14, 2010 decision, the Office denied appellant’s request for reconsideration
on the grounds that it was untimely and failed to establish clear evidence of error.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Secretary of Labor may
review an award for or against payment of compensation at any time on her own motion or on
2

application.2 The Office, through its regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a). To be entitled to a merit review of the Office
decision denying or terminating a benefit, a claimant must file her application for review within
one year of the date of that decision.3 The Board has found that the imposition of the one-year
limitation does not constitute an abuse of the discretionary authority granted the Office under
section 8128(a) of the Act.4
The Office, however, may not deny an application for review solely on the grounds that
the application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.5 The Office regulations and procedure provide that it will reopen a claimant’s
case for merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R.
§ 10.607(a), if the claimant’s application for review shows clear evidence of error on the part of
the Office.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.7 The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.8 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.11 The Board
makes an independent determination of whether a claimant has submitted clear evidence of error

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.607(a).

4

Supra note 3; Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

5

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

6

Id. at § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3d
(January 2004). The term clear evidence of error is intended to represent a difficult standard. The claimant must
present evidence which on its face shows that the Office made an error (for example, proof that a schedule award
was miscalculated). Evidence such as a detailed, well-rationalized medical report which, if submitted before the
denial was issued, would have created a conflict in medical opinion requiring further development, is not clear
evidence of error. Id. at Chapter 2.1602.3c.
7

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

8

See Leona N. Travis, 43 ECAB 227, 240 (1991).

9

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

10

See M.L., Docket No. 09-956 (issued April 15, 2010). See Leona N. Travis, supra note 8.

11

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

3

on the part of the Office such that it abused its discretion in denying merit review in the face of
such evidence.12
ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. The one-year time limitation period for requesting reconsideration begins on the date of
the original Office decision and upon any subsequent merit decision.13 As appellant’s March 22,
2010 request for reconsideration was submitted more than one year after the Office’s March 3,
2009 merit decision, it was untimely filed. Consequently, she must demonstrate clear evidence
of error by the Office in the denial of her claim.14
Appellant asked the Office to make an exception to its policy. She contended that
someone should have ensured her safety in the workplace and her supervisor should have
investigated the situation. Appellant noted that her doctor was unable to provide an opinion as to
the cause of her condition because he was unable to examine her infected coworker. These
contentions do not establish error on the part of the Office, but merely repeat arguments
previously raised and considered by the Office. The Board finds that appellant’s contentions are
not persuasive and are insufficient to raise a substantial question concerning the correctness of
the Office’s denial of his claim or to shift the weight of the evidence in her favor.
Moreover, the medical reports submitted by appellant are insufficient to establish clear
error by the Office in denying her claim. Dr. Zimmerman’s December 4, 2008 report does not
address the underlying issue of causal relationship which renders it irrelevant. Her March 11,
2010 report reflects her uncertainty as to the cause of appellant’s diagnosed condition. The term
clear evidence of error is intended to represent a difficult standard. The submission of a detailed,
well-rationalized medical report which, if submitted prior to when the denial was issued, would
have created a conflict in medical opinion requiring further development, is not clear evidence of
error.15 Dr. Zimmerman’s report does not raise a substantial question as to the correctness of the
Office’s decision, nor does it even support appellant’s claim.
The November 4, 2009 letter from appellant’s counsel is irrelevant to the issue at hand
and merely provides evidence that appellant was aware of the medical evidence required to
establish his claim. This evidence does not establish clear error by the Office. Finally, the
article on herpetic whitlow is of no evidentiary value in establishing whether appellant
contracted the herpes condition as a result of the claimed exposure, as the Board has held that
such materials are of general application and are not determinative of whether the specifically

12

Pete F. Dorso, 52 ECAB 424 (2001).

13

20 C.F.R. § 10.607(a); see Robert F. Stone, 57 ECAB 292 (2005).

14

Id. at § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

15

Joseph R. Santos, 57 ECAB 554 (2006).

4

claimed condition is related to the particular employment factors alleged by the employee.16
Therefore, appellant has not submitted evidence of clear error.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that her request was untimely and failed to
demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the April 14, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 21, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

See Kathy Marshall (Dennis Marshall), 45 ECAB 827 (1994); Dominic E. Coppo, 44 ECAB 484 (1993).

5

